      Case 6:19-cv-01280-JWB-GEB Document 38 Filed 09/16/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS



STANDARD LIFE INSURANCE COMPANY,

              Plaintiff,

v.                                                                 Case No. 19-1280-JWB

JUAN CARLOS CABALLEROS-YESCAS,

              Defendant/Cross-claim Defendant,

and

MARIA VIRGINIA GONZALEZ,
As Guardian for John Doe, a minor,

              Defendant/Cross-Claimant.


                               MEMORANDUM AND ORDER

       This matter is before the court on Maria Virginia Gonzalez’s (“Gonzalez”) motion for

default judgment against Juan Carlos Caballeros-Yescas (“Caballeros”) on Gonzalez’s amended

cross-claim. (Doc. 37.) For the reasons stated herein, the motion for default judgment is DENIED

WITHOUT PREJUDICE.

       This case was brought by Standard Life Insurance (“Standard”) to interplead the proceeds

of a life insurance policy that was part of an employee welfare benefit plan. The proceeds became

payable upon the death of Lucy Mojica, who died as a result of homicide. Caballeros, who was

formerly Mojica’s spouse, was the sole primary beneficiary on the policy, and John Doe, the minor

son of Mojica, was the sole contingent beneficiary.      Standard sought interpleader because

Caballeros was named as a suspect in the murder of Mojica. (Doc. 1.) After serving notice on

Caballeros by publication, and after Caballeros failed to answer or otherwise defend, Standard
      Case 6:19-cv-01280-JWB-GEB Document 38 Filed 09/16/21 Page 2 of 3




applied for and obtained a clerk’s entry of default pursuant to Fed. R. Civ. P. 55(a). (Doc. 11.)

Standard then moved for default judgment against Caballeros. (Doc. 12.) Before that motion was

heard, Gonzalez filed an answer and cross-claim alleging that John Doe was entitled to the policy

proceeds because Caballeros was suspected of murdering Ms. Mojica and, by then, had been

arrested and charged with first-degree murder. (Doc. 16.)

       Standard and Gonzalez then filed a joint motion for entry of default against Caballeros on

Standard’s interpleader claim, which asked the court to enter a consent order directing that the life

insurance proceeds (less certain fees) be paid into court and finding that any claim by Caballeros

or Gonzalez against Standard was barred. The court granted the motion. (Docs. 25, 27.)

       Gonzalez then moved for default judgment on her cross-claim against Caballeros. (Doc.

29.) The court granted that motion. (Doc. 30.) Among other things, the court found that

Caballeros, “as a suspect in [Mojica’s] murder, is prohibited from taking the proceeds of the Policy

even if he has not been convicted of the crime.” (Doc. 30 at 3) (citing Harper v. Prudential Ins.

Co. of Am., 233 Kan. 358, 662 P.2d 1264 (1983)). The court determined that Caballeros was in

default, that he had no right to the proceeds, that the minor John Doe had the only right to the

proceeds, and that the proceeds should be distributed to Gonzalez as guardian for John Doe.

       Some months later, Gonzalez filed a motion to distribute the proceeds. (Doc. 31.) At that

point, the case was transferred to the undersigned judge, and a status conference was held. (Docs.

32, 34.) At that hearing, the court indicated it believed the allegations in Gonzalez’s cross-claim

that Caballeros was “a suspect in” and was “charged with” Mojica’s murder were insufficient to

support judgment on the claim. That conclusion was based on the rule in Harper, which held that

Kansas law “bars the beneficiary of a life insurance policy who feloniously kills the insured from

recovering under the policy whether convicted or not.” Harper, 233 Kan. at 367 (emphasis added).



                                                 2
      Case 6:19-cv-01280-JWB-GEB Document 38 Filed 09/16/21 Page 3 of 3




The rule thus requires a finding that the beneficiary in fact killed the insured, an allegation that

was absent from Gonzalez’s cross-claim. Gonzalez subsequently amended her cross-claim to

include an allegation that Caballeros “murdered Ms. Mojica.” (Doc. 35 at 4.)

       Gonzalez personally served the cross-claim and a summons on Caballeros at the Sedgwick

County jail, where he awaits trial on the murder charge. (Doc. 36.) Caballeros failed to answer

or otherwise defend within the time permitted, and Gonzalez now moves for default judgment on

her amended cross-claim. (Doc. 37.)

       The court notes after reviewing the docket that Gonzalez has not obtained a clerk’s entry

of default as required under Federal Rule of Civil Procedure 55(a). “Entry of default by the clerk

is a necessary prerequisite that must be performed before a district court is permitted to issue a

default judgment.” Watkins v. Donnelly, 551 F. App'x 953, 958 (10th Cir. 2014). Although a

clerk’s entry of default was previously entered as to Standard’s interpleader claim, no such entry

has been made on Gonzalez’s cross-claim. The court will accordingly deny Gonzalez’s motion

for default judgment without prejudice. A motion for default judgment may be refiled if Gonzalez

obtains a clerk’s entry of default on her cross-claim.

       Conclusion

       Gonzalez’s motion for default judgment (Doc. 37) is DENIED WITHOUT PREJUDICE

to refiling after obtaining the clerk’s entry of default. Gonzalez’s motion for disbursement of funds

(Doc. 31) is similarly DENIED WITHOUT PREJUDICE. IT IS SO ORDERED this 16th day of

September, 2021.



                                                         _____s/ John W. Broomes__________
                                                         JOHN W. BROOMES
                                                         UNITED STATES DISTRICT JUDGE



                                                 3
